El Juez Asociado Sr. MacLeary,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Se considera que el mandato dictado por la Corte de Dis-trito de Humacao, en 14 de Agosto de 1902, anulando el embargo, fué meramente una providencia interlocutoria, y no dispuso finalmente del pleito pendiente ante el Tribunal, y por esa razón no- había lugar al recurso de apelación para ante este Tribunal.
Fallamos que debemos declarar y declaramos que no ha lugar al recurso presentado en este caso, é interpuesto por Eugenio Euiz de Val, contra el mandato de la Corte de Dis-trito de Humacao antes citado, y condenamos á dicho Euiz de Val al pago de las costas del presente recurso; y con de-volución de los autos que se han remitido, líbrese á la Corte de Distrito de Humacao la certificación correspondiente, para su cumplimiento.
Jueces concurrentes: Srs. Presidente Quiñones y Asocia-dos Hernández y Sulzbacher.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.